But the Court

overruled the objection, observing that a common prostitute must necessarily have greatly corrupted, if not totally lost, the moral principle, and of course her respect for truth and her regard to the sacredness of an oath. The credibility of a witness may therefore be properly impeached, by proving her to be of such a character.

Ex relatione Mri. Fuller, 

(a)



 [This decision has no authority to sustain it. — Bathews vs. Galindo, 6 L. J 133, C. P. — When a witness is called to impeach the character of a former witness as to veracity,"the proper inquiry is, whether the witness called knows the character of the former witness in this regard, and whether the witness called would believe the witness whose veracity is questioned when testifying upon oath. — 1 Starkie, 2 Lond. ed. 182. — 2 Phil. & Am. 925. — Ed.]